              Case 2:19-cv-00453-GMN-DJA Document 24 Filed 05/21/20 Page 1 of 16




 1

 2

 3

 4

 5
                                        UNITED STATES DISTRICT COURT
 6
                                                 DISTRICT OF NEVADA
 7
                                                              ***
 8
         EVINE BATTLE,                                            Case No. 2:19-cv-00453-GMN-DJA
 9
                                                  Petitioner,
10               v.                                                                     ORDER
11
         BRIAN WILLIAMS, et al.,
12
                                             Respondents.
13

14

15              Before the court for a decision on the merits is a petition for a writ of habeas
16   corpus filed by Evine Battle. ECF No. 7. For reasons that follow, the petition will be
17   denied.
18              I.       BACKGROUND1
19              In May 2015, a jury sitting in the Eighth Judicial District Court for Clark County,
20   Nevada, found Battle guilty of burglary while in possession of a deadly weapon, first
21   degree kidnapping with use of a deadly weapon, robbery with use of a deadly weapon,
22   and carrying concealed firearm or other deadly weapon.2 The Nevada Supreme Court
23   recounted the facts of his case as follows:
24                     A GameStop store was robbed and an employee, Michelle Tyler,
                was restrained in the store's bathroom. Immediately after the incident,
25              Tyler told police she would be unable to identify the culprit. Three days
26
     1   This background is derived from exhibits filed at ECF Nos. 13-17 and from this court’s own docket.
27   2   The jury acquitted Battle on two counts related to an alleged robbery of a 7-Eleven.

28
          Case 2:19-cv-00453-GMN-DJA Document 24 Filed 05/21/20 Page 2 of 16



            later, appellant Evine Battle was apprehended at a Jack in the Box
 1          restaurant after acting suspiciously. Battle was dressed similarly to the
            individual in the GameStop incident, and police found a concealed firearm
 2          in his sweatshirt. Four days after the GameStop incident, Tyler was shown
            a photo lineup and identified Battle as the culprit, although Tyler noted that
 3          she was not 100 percent sure about the identification.
 4   ECF No. 16-6 at 2.

 5   The state district court sentenced Battle to an aggregate term of 360 months in prison

 6   with the possibility of parole after 120 months. A judgment of conviction was entered in

 7   August 2015.

 8          Battle appealed his judgment of conviction arguing that insufficient evidence was

 9   presented at trial to convict him on the three charges related to the GameStop incident

10   and that his venire was not composed of a fair cross-section of Clark County because

11   African Americans were underrepresented. The Nevada Supreme Court rejected those

12   arguments and affirmed Battle’s convictions.

13          In August 2017, Battle filed a pro se petition for writ of habeas corpus with the

14   state district court. In his state petition, he raised claims of ineffective assistance of trial

15   counsel and appellate counsel. The state district court denied relief. On appeal, Battle

16   raised additional claims of ineffective assistance of counsel. The Nevada Court of

17   Appeals affirmed the state district court’s order denying habeas relief in January 2019.

18          Battle initiated this proceeding on March 12, 2019. Respondents filed an answer

19   to the petition, in response to which Battle filed a reply. The court now addresses

20   petitioner’s four grounds for relief on the merits.

21          II.     STANDARDS OF REVIEW

22          This action is governed by the Antiterrorism and Effective Death Penalty Act

23   (AEDPA). 28 U.S.C. § 2254(d) sets forth the standard of review under AEDPA:

24                An application for a writ of habeas corpus on behalf of a person in
            custody pursuant to the judgment of a State court shall not be granted with
25          respect to any claim that was adjudicated on the merits in State court
            proceedings unless the adjudication of the claim –
26

27

28
                                                     2
          Case 2:19-cv-00453-GMN-DJA Document 24 Filed 05/21/20 Page 3 of 16



                  (1) resulted in a decision that was contrary to, or involved an
 1          unreasonable application of, clearly established Federal law, as
            determined by the Supreme Court of the United States; or
 2
                   (2) resulted in a decision that was based on an unreasonable
 3          determination of the facts in light of the evidence presented in the State
            court proceeding.
 4

 5          A decision of a state court is "contrary to" clearly established federal law if the

 6   state court arrives at a conclusion opposite that reached by the Supreme Court on a

 7   question of law or if the state court decides a case differently than the Supreme Court

 8   has on a set of materially indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405-

 9   06 (2000). An "unreasonable application" occurs when "a state-court decision

10   unreasonably applies the law of [the Supreme Court] to the facts of a prisoner's case."

11   Id. at 409. "[A] federal habeas court may not "issue the writ simply because that court

12   concludes in its independent judgment that the relevant state-court decision applied

13   clearly established federal law erroneously or incorrectly." Id. at 411.

14          The Supreme Court has explained that "[a] federal court's collateral review of a

15   state-court decision must be consistent with the respect due state courts in our federal

16   system." Miller-El v. Cockrell, 537 U.S. 322, 340 (2003). The "AEDPA thus imposes a

17   'highly deferential standard for evaluating state-court rulings,' and 'demands that state-

18   court decisions be given the benefit of the doubt.'" Renico v. Lett, 559 U.S. 766, 773

19   (2010) (quoting Lindh v. Murphy, 521 U.S. 320, 333, n. 7 (1997); Woodford v. Viscotti,

20   537 U.S. 19, 24 (2002) (per curiam)). "A state court's determination that a claim lacks

21   merit precludes federal habeas relief so long as 'fairminded jurists could disagree' on

22   the correctness of the state court's decision." Harrington v. Richter, 562 U.S. 86, 101

23   (2011) (citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). The Supreme Court

24   has emphasized "that even a strong case for relief does not mean the state court's

25   contrary conclusion was unreasonable." Id. (citing Lockyer v. Andrade, 538 U.S. 63, 75

26   (2003)); see also Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (describing the AEDPA

27   standard as "a difficult to meet and highly deferential standard for evaluating state-court

28
                                                   3
          Case 2:19-cv-00453-GMN-DJA Document 24 Filed 05/21/20 Page 4 of 16




 1   rulings, which demands that state-court decisions be given the benefit of the doubt")

 2   (internal quotation marks and citations omitted).

 3          "[A] federal court may not second-guess a state court's fact-finding process

 4   unless, after review of the state-court record, it determines that the state court was not

 5   merely wrong, but actually unreasonable." Taylor v. Maddox, 366 F.3d 992, 999 (9th Cir.

 6   2004), overruled on other grounds by Murray v. Schriro, 745 F.3d 984, 999–1000 (9th

 7   Cir. 2014).; see also Miller-El, 537 U.S. at 340 ("[A] decision adjudicated on the merits in

 8   a state court and based on a factual determination will not be overturned on factual

 9   grounds unless objectively unreasonable in light of the evidence presented in the state-

10   court proceeding, § 2254(d)(2).").

11          Because de novo review is more favorable to the petitioner, federal courts can

12   deny writs of habeas corpus under § 2254 by engaging in de novo review rather than

13   applying the deferential AEDPA standard. Berghuis v. Thompkins, 560 U.S. 370, 390

14   (2010).

15          III.   DISCUSSION

16          Ground One – In Ground One, Battle alleges that his convictions in relation to the

17   GameStop incident are in violation of his constitutional rights because insufficient

18   evidence was presented at trial to convict him beyond reasonable doubt. In support of

19   this claim, he contends that the only evidence supporting the convictions is the

20   testimony of Michelle Tyler, which was unreliable. Battle points to the fact that Tyler

21   initially told the police that she would not be able to identify the robber and that she only

22   saw his mouth and nose. He also notes that, while she identified him from a photo

23   lineup, she also indicated she was not sure he was the culprit.

24          Battle presented his sufficiency of evidence claim to the Nevada Supreme Court

25   in his direct appeal. The court addressed the claim as follows:

26                 Battle argues that there was insufficient identification evidence to
            convict him on the three counts associated with the incident at the
27

28
                                                   4
     Case 2:19-cv-00453-GMN-DJA Document 24 Filed 05/21/20 Page 5 of 16



      GameStop because Tyler initially said she could not identify the culprit.
 1    We disagree.
 2             There is sufficient evidence for a conviction, when, “‘after viewing
      the evidence in the light most favorable to the prosecution, any rational
 3    trier of fact could have found the essential elements of the crime beyond a
      reasonable doubt.’” McNair v. State, 108 Nev. 53, 56, 825 P.2d 571, 573
 4    (1992) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)). “Where
      there is substantial evidence to support the jury's verdict, it will not be
 5    disturbed on appeal.” Kazalyn v. State, 108 Nev. 67, 71, 825 P.2d 578,
      581 (1992).
 6
              We recognize that there are some indications that Tyler's
 7    identification of Battle was unreliable. See White v. State, 112 Nev. 1261,
      1265, 926 P.2d 291, 294 (1996) (Rose, J., dissenting) (recognizing that
 8    identification reliability issues may arise under stressful circumstances,
      when cross-race identifications occur, and when time passes between an
 9    event and an identification); see also Neil v. Biggers, 409 U.S. 188, 199–
      200 (1972) (noting that identifications may be inaccurate when the
10    eyewitness does not have a good opportunity to ‘‘view the criminal at the
      time of the crime,” and an eyewitness is uncertain about identification
11    soon after an event). Tyler was subject to a stressful event, only saw the
      culprit's nose, mouth, and facial hair, gave conflicting testimony regarding
12    the facial hair, and stated that she could not identify the culprit
      immediately after the event. Furthermore, cross-racial identification
13    concerns are implicated here, and, when Tyler identified Battle in the
      photo lineup a few days after the robbery, she could not identify him with
14    100 percent certainty.
15            However, the jury was specifically instructed on many of these
      identification issues. See McConnell v. State, 120 Nev. 1043, 1062, 102
16    P.3d 606, 619 (2004) (“We presume that juries follow the instructions they
      are given....”). In closing arguments, Battle stressed the importance of the
17    jury instruction, explaining why Tyler may have misidentified Battle.
      Despite these issues, the jury appears to have found Tyler credible. See
18    McNair, 108 Nev. at 56, 825 P.2d at 573 (“[I]t is the jury's function ... to
      assess the weight of the evidence and determine the credibility of
19    witnesses.”). Furthermore, the jury was shown surveillance videos and
      pictures of the culprit from the GameStop incident. In closing arguments,
20    the State “implore[d the jury] to look at the similarities in the facial
      features” between a picture of the culprit at GameStop and Battle. The
21    State noted that the nose, lips, chin and facial fair looked the same.
22            Additionally, circumstantial evidence was presented that implicates
      Battle in the crime. The GameStop robbery occurred within five days of
23    the incidents at Jack in the Box and 7–Eleven. The clothing that Battle
      was wearing when he was arrested at Jack in the Box was similar to what
24    the culprit at GameStop wore, and the gun found on Battle was similar to
      the weapon wielded at GameStop.
25
            Thus, we choose not to reweigh the jury's credibility determination,
26    and, beyond Tyler's identification, there was direct and circumstantial
      evidence that Battle was the culprit of the GameStop crime. For these
27    reasons, we conclude that “any rational trier of fact could have found the
28
                                            5
          Case 2:19-cv-00453-GMN-DJA Document 24 Filed 05/21/20 Page 6 of 16



            essential elements of the crime beyond a reasonable doubt.” McNair, 108
 1          Nev. at 56, 825 P.2d at 573 (internal quotation marks omitted).
 2   ECF No. 16-6 at 3-5 (footnote omitted).

 3          The Nevada Supreme Court correctly identified the “rational factfinder” standard

 4   established in Jackson v. Virginia, 443 U.S. 307, 319 (1979), as the federal law

 5   standard to test whether sufficient evidence supports a state conviction. See Mikes v.

 6   Borg, 947 F.2d 353, 356 (9th Cir. 1991). Under that standard, the court inquires as to

 7   “whether, after viewing the evidence in the light most favorable to the prosecution, any

 8   rational trier of fact could have found the essential elements of the crime beyond a

 9   reasonable doubt.” Jackson, 443 U.S. at 319 (citation omitted). And because this court

10   must review the Nevada Supreme Court’s sufficiency of evidence determination under

11   AEDPA, “there is a double dose of deference that can rarely be surmounted.” Boyer v.

12   Belleque, 659 F.3d 957, 964 (9th Cir. 2011). That means that even if this court “think[s]

13   the state court made a mistake,” the petitioner is not entitled to habeas relief unless the

14   state court's application of the Jackson standard was “‘objectively unreasonable.’” Id.

15          There is no reasonable dispute that the State presented sufficient evidence at

16   trial to establish all the elements of the crimes arising from the GameStop incident. The

17   only question is one of identification. Beyond evidence discussed by the Nevada

18   Supreme Court, additional evidence supports the jury’s finding that Battle was the

19   culprit. The jury was able to compare video and still shots of Battle taken from

20   surveillance cameras at the GameStop with those from a body camera worn by the

21   officer who arrested him at the Jack in the Box three days later. ECF No. 14-2 at 144-

22   51; ECF No. 14-4 at 53-55. The record before this court suggests that this photographic

23   evidence was sufficiently clear to discern details of Battle’s facial features. ECF No. 15-

24   4 at 47. In addition, Battle was apparently wearing “oversized sunglasses” on both

25   occasions. Id. The evidence presented a trial is sufficient for this court to conclude that

26   the Nevada Supreme Court’s decision to deny relief was not “objectively unreasonable”

27   under the Jackson standard.

28
                                                  6
          Case 2:19-cv-00453-GMN-DJA Document 24 Filed 05/21/20 Page 7 of 16




 1          Ground One is denied.

 2          Ground Two – In Ground Two, Battle alleges his convictions are in violation of his

 3   constitutional rights because the trial court committed structural error by refusing to

 4   have a hearing to determine the racial composition of the jury panel and how the jury

 5   commissioner chose the panel. He alleges that African Americans were

 6   underrepresented on the panel in his case. He further alleges that the trial court erred

 7   by relying on a hearing in another case.

 8          Battle presented this claim to the Nevada Supreme Court in his direct appeal.

 9   The court addressed the claim as follows:

10                Battle argues that his venire was not composed of a fair
            crosssection of Clark County because African Americans were
11          underrepresented. Further, he contends that the district court erred by not
            conducting a hearing to determine whether there were 2 or 4 African
12          Americans on the 60–person venire. We disagree.
13                 “[I]t is settled that a grand jury must be drawn from a cross-section
            of the community, and there must be no systematic and purposeful
14          exclusion of an identifiable class of persons.” Adler v. State, 95 Nev. 339,
            347, 594 P.2d 725, 731 (1979). “[A] prima facie violation of the fair-cross-
15          section requirements” is demonstrated by showing
16                    (1) that the group alleged to be excluded is a “distinctive” group
                      in the community; (2) that the representation of this group in
17                    venires from which juries are selected is not fair and reasonable
                      in relation to the number of such persons in the community; and
18                    (3) that this underrepresentation is due to systematic exclusion
                      of the group in the jury-selection process.
19
            Williams v. State, 121 Nev. 934, 940, 125 P.3d 627, 631 (2005) (internal
20          quotation marks and emphasis omitted).
21                 Regardless of whether distinctive groups were underrepresented
            on the jury, Battle must also demonstrate a systematic exclusion. Id. “[A]s
22          long as the jury selection process is designed to select jurors from a fair
            cross section of the community, then random variations that produce
23          venires without a specific class of persons or with an abundance of that
            class are permissible.” Id.
24
                   The district court provided the parties with a transcript from a
25          hearing in a different case, where the jury commissioner testified about the
            jury selection process used in Clark County. We conclude that the process
26          explained by the jury commissioner provides no opportunity for systematic
            exclusion of specific races.2 Accordingly, because Battle failed to provide
27

28
                                                  7
          Case 2:19-cv-00453-GMN-DJA Document 24 Filed 05/21/20 Page 8 of 16



            any competing evidence in the record, he has failed to make a prima facie
 1          showing under the third prong of Williams.
 2                  Furthermore, Battle was not entitled to a hearing as to whether
            there were two or four African Americans on the venire pursuant to Afzali
 3          v. State, 130 Nev., Adv. Op. 34, 326 P.3d 1 (2014). Battle was allowed to
            and did challenge the composition of the venire. Unlike Afzali, where the
 4          composition of a grand jury venire was a secret, this petit venire appeared
            before the district court and Battle. Therefore, information about the racial
 5          composition of the venire was readily available to all the parties in the
            courtroom. Additionally, after looking at the venire, the district court
 6          determined on the record that there were four African Americans. This
            situation is unlike Afzali, because Battle was not “without access to
 7          information about the racial composition of the [venire] that [convicted]
            him.” Id. at 3. Thus, we conclude that Battle's fair cross-section argument
 8          is without merit.
            _____________________
 9
                          2 Battle also incorrectly argues that pursuant to Williams v
10                 State, 121 Nev. 934, 942 n.18, 125 P. 3d 627, 632 n.18 (2005), a
                   jury pool must be drawn from at least three sources. In Williams,
11                 this court referenced a report prepared by the Nevada Jury
                   Improvement Commission in which it “recommended that at least
12                 three source lists be used to constitute jury pools.” Id. This court
                   has never created a brightline rule requiring that a jury pool be
13                 drawn from three sources.
14   ECF No. 16-6 at 5-7.

15          The three-part test applied by the Nevada Supreme Court was taken from

16   Duren v. Missouri, 439 U.S. 357 (1979), and constitutes the correct federal law standard

17   to address Battle’s federal law claim. See Duren, 439 U.S. at 364. While the Nevada

18   Supreme Court focused on the third prong of the Duren test, Battle failed to satisfy the

19   second prong as well. There are several tests for measuring the degree of

20   underrepresentation and no particular method is constitutionally mandated, see

21   Berghuis v. Smith, 559 U.S. 314, 329–30 (2010), but Battle provided information only

22   about his particular venire. That is insufficient. See Thomas v. Borg, 159 F.3d 1147,

23   1150 (9th Cir. 1998) (holding that petitioner's observations that there were no black

24   jurors on the panel from which his jury was chosen did not satisfy second Duren prong,

25   because his panel represented only a small portion of venires); United States v. Miller,

26   771 F.2d 1219, 1228 (9th Cir.1985) (“[A] violation of the fair cross-section requirement

27   cannot be premised upon proof of underrepresentation in a single jury.”).

28
                                                  8
          Case 2:19-cv-00453-GMN-DJA Document 24 Filed 05/21/20 Page 9 of 16




 1          With respect to the third prong, Battle is required to show that the

 2   underrepresentation of African Americans was “inherent in the particular jury-selection

 3   process.” Randolph v. People of the State of Cal., 380 F.3d 1133, 1142 (9th Cir. 2004)

 4   (quoting Duren, 439 U.S. at 366 (emphasis added by Randolph court)). The Nevada

 5   Supreme Court correctly concluded that merely citing to the Nevada Jury Improvement

 6   Commission’s recommendation was not adequate to meet the requirement. In addition,

 7   there is no federal law requirement that the trial court hold a hearing where the

 8   defendant has failed to make a prima facie case under Duren. See Miller, 771 F.2d at

 9   1228-29.

10          Therefore, Battle is not entitled to relief on this claim because the state court’s

11   adjudication of the claim was based on a reasonable determination of the facts and was

12   not contrary to, or an unreasonable application of, clearly established federal law.

13   Ground Two is denied.

14          Ground Three – In Ground Three, Battle alleges that he was deprived of his

15   constitutional right to effective assistance of counsel at trial. Battle presented his

16   ineffective assistance of counsel (IAC) claims to the Nevada Court of Appeals in his

17   state post-conviction proceeding. The court correctly identified the federal law standard

18   governing IAC claims:

19                 To prove ineffective assistance of counsel, a petitioner must
            demonstrate counsel's performance was deficient in that it fell below an
20          objective standard of reasonableness, and resulting prejudice such that
            there is a reasonable probability, but for counsel's errors, the outcome of
21          the proceedings would have been different. Strickland v. Washington, 466
            U.S. 668, 687-88 (1984); Warden v. Lyons, 100 Nev. 430, 432-33, 683
22          P.2d 504, 505 (1984) (adopting the test in Strickland). Both components of
            the inquiry must be shown. Strickland, 466 U.S. at 697.
23

24   ECF No. 17-10 at 2.

25          Battle claims ineffective assistance due to counsel’s alleged failure to move to

26   suppress or object to evidence obtained by Officer Corales, the officer who arrested

27   him at the Jack in the Box after finding a concealed pistol in Battle’s waistband. Battle

28
                                                   9
         Case 2:19-cv-00453-GMN-DJA Document 24 Filed 05/21/20 Page 10 of 16




 1   contends that Corales lacked a reasonable suspicion to justify his initial stop and lacked

 2   probable cause for the subsequent search and arrest. Based on that, he argues that

 3   counsel had grounds to move to suppress Corales’s testimony about the pat-down

 4   search, the items seized by Corales, and the video captured by Corales’s body camera.

 5         The Nevada Court of appeals addressed this IAC claim as follows:

 6                 Battle argued his counsel was ineffective for failing to file a motion
           to suppress evidence obtained as a result of a pat-down search. Battle
 7         asserted the police officer did not have a reasonable suspicion to justify
           the pat-down search. Battle failed to demonstrate his counsel's
 8         performance was deficient or resulting prejudice. During the trial, counsel
           explained to the trial court that she had not been able to file a motion to
 9         suppress evidence because she had only viewed the pertinent video
           recording depicting the pat-down search shortly before trial. Counsel
10         explained the investigation into the facts of this case was limited as Battle
           had invoked his speedy trial rights, and as a result, she had not been able
11         to pursue a motion to suppress evidence ahead of trial. Counsel therefore
           requested the district court to instruct the jury concerning the
12         constitutionality of the pat-down search. The district court recognized the
           limitations imposed upon the defense given Battle's decision to invoke his
13         speedy trial rights, but declined to utilize counsel's proposed instruction.
           Given the record in this matter and Battle's request for a speedy trial, we
14         conclude Battle did not demonstrate counsel's performance fell below an
           objectively reasonable standard.
15
                   In addition, the facts in the record demonstrated the totality of the
16         circumstances justified the pat-down search. See Cortes v. State, 127
           Nev. 505, 511, 260 P.3d 184, 189 (2011). The evidence produced at trial
17         demonstrated a person had frightened workers at a Jack in the Box
           restaurant and a worker called the police. When an officer arrived in the
18         restaurant, he observed that Battle was wearing a hooded sweatshirt with
           the hood covering his head, dark sunglasses at night, and gloves. The
19         officer attempted to talk with Battle, but Battle walked away from the
           officer and out of the restaurant at a brisk pace. The officer followed Battle
20         and ordered Battle to stop and to raise his hands. Battle initially raised his
           hands, but soon lowered them and reached towards his pocket. The
21         officer again commanded Battle to raise his hands and Battle complied.
           The officer testified that for safety reasons, he placed Battle in handcuffs
22         and conducted a pat-down of Battle. The officer testified he discovered a
           pistol in Battle's front pocket. Battle's dress, his refusal to talk with the
23         officer in the restaurant, and his reach towards a pocket despite the
           command to raise his hands demonstrated a reasonable officer confronted
24         with this situation could reasonably suspect that Battle was armed and
           that a pat-down was necessary for safety reasons. See id. Accordingly,
25         Battle failed to demonstrate a reasonable probability of a different
           outcome had counsel moved to suppress the evidence obtained following
26         the pat-down search. Therefore, we conclude the district court did not err
           by denying this claim.
27

28
                                                 10
         Case 2:19-cv-00453-GMN-DJA Document 24 Filed 05/21/20 Page 11 of 16




 1   ECF No. 17-10 at 2-4.

 2          Reviewed under § 2254(d), the state court’s adjudication of the claim did not

 3   “result[] in a decision that was contrary to, or involve[] an unreasonable application of,

 4   clearly established Federal law, as determined by the Supreme Court of the United

 5   States,” nor did it “result[] in a decision that was based on an unreasonable

 6   determination of the facts in light of the evidence presented in the State court

 7   proceeding.”

 8          Battle contends a motion to suppress would have been successful because his

 9   initial detention was not justified under Terry v. Ohio, 392 U.S. 1 (1968). Under Terry, an

10   investigative stop is only permissible where “the officer has a reasonable suspicion

11   supported by articulable facts that criminal activity ‘may be afoot.’” United States v.

12   Sokolow, 490 U.S. 1, 7 (1989) (citing Terry, 392 U.S. at 30). Although reasonable

13   suspicion does not demand as strong a showing as probable cause and requires less

14   than a preponderance of the evidence, it nonetheless requires at least a minimal level of

15   objective justification for making an investigatory stop. Illinois v. Wardlow, 528 U.S. 119,

16   123 (2000); see also United States v. Cortez, 449 U.S. 411, 417 (1981) (“An

17   investigatory stop must be justified by some objective manifestation that the person

18   stopped is, or is about to be, engaged in criminal activity.”). “The standard takes into

19   account the totality of the circumstances—the whole picture.” Prado Navarette v.

20   California, 572 U.S. 393, 397 (2014). Thus, facts that alone may seem innocent can

21   create a reasonable suspicion of criminality when viewed in a larger context. See, e.g.,

22   United States v. Franco–Munoz, 952 F.2d 1055, 1057 (9th Cir.1991) (“[T]he facts used

23   to establish ‘reasonable suspicion’ need not be inconsistent with innocence.”).

24          The facts found by the Nevada Court of Appeals are supported in the record by

25   Corales’s testimony and the testimony of Daniel Peralta, the supervisor on duty at the

26   Jack in the Box. ECF No. 14-4 at 8-22, 43-66. An additional fact not mentioned in the

27   state court’s decision was that Corales had been advised that Battle had been in the

28
                                                  11
          Case 2:19-cv-00453-GMN-DJA Document 24 Filed 05/21/20 Page 12 of 16




 1   Jack in the Box for “several hours” dressed as described in the decision. Id. at 44.3

 2   Although viewed individually the factors relied upon by Corales might appear innocent,

 3   taken together, the circumstances supported a reasonable suspicion that criminal

 4   activity was afoot. The state court’s determination that the investigative stop was

 5   warranted was not unreasonable.

 6          Even so, “[a] lawful frisk does not always flow from a justified stop.” United States

 7   v. Thomas, 863 F.2d 622, 628 (9th Cir. 1988). Rather, “[e]ach element, the stop and the

 8   frisk, must be analyzed separately; the reasonableness of each must be independently

 9   determined.” Id.; see also Terry, 392 U.S. at 22–23. The standard for justifying a frisk is

10   whether a reasonably prudent person in the circumstances would be warranted in the

11   belief that his or her safety or that of others was in danger. Id., see also Terry, 392 U.S.

12   at 27. The Nevada Court of Appeals reasonably applied federal law on this issue as

13   well. Battle’s refusal to talk with Corales and his reach towards a pocket after first

14   complying with Corales’s command to raise his hands were sufficient grounds for

15   Corales to conduct the pat-down search. See United States v. Burkett, 612 F.3d 1103,

16   1107 (9th Cir. 2010) (frisk justified based on “evasive and deceptive responses” to an

17   officer's questions and unnatural hand postures that suggest an effort to conceal a

18   firearm).

19          Though not specifically addressed by the Nevada Court of Appeals, Corales also

20   had probable cause to arrest Battle. Corales testified at trial that, upon finding the gun

21   concealed in Battle’s waistband, he conducted a records check and determined that

22   Battle did not have a permit to carry a concealed weapon. ECF No. 14-4 at 53. At that

23   point Corales was permitted to seize as evidence all the items in Battle’s possession.

24   See United States v. Robinson, 414 U.S. 218, 230-34 (1973). As for counsel’s alleged

25   failure to seek suppression of the body camera video, Battle fails to identify the grounds

26
     3 In addition, Peralta testified that Battle did not place an order during the entire time he was in the
27   restaurant. Id. at 14. It is not clear, however, that that fact was communicated to Corales.

28
                                                       12
             Case 2:19-cv-00453-GMN-DJA Document 24 Filed 05/21/20 Page 13 of 16




 1   upon which counsel could have successfully argued for its exclusion. Given that the

 2   recording took place in public location where Battle had no reasonable expectation of

 3   privacy, his rights under the Fourth Amendment were not implicated. See United States

 4   v. Jones, 565 U.S. 400, 411 (2012).

 5             Because he has not established a reasonable probability that counsel could have

 6   successfully excluded the evidence obtained by Officer Corales, the court denies relief

 7   on his claim that counsel was ineffective in that regard.

 8             Battle also alleges in Ground Three that counsel was ineffective by not moving to

 9   suppress allegedly involuntary statements he made without the benefit of Miranda 4

10   warnings. The Nevada Court of Appeals addressed this IAC claim as follows:

11                     Battle claimed his trial counsel was ineffective for failing to move to
               suppress his statements due to a violation of his Miranda rights. Battle
12             failed to demonstrate his counsel's performance was deficient or resulting
               prejudice. Battle appeared to assert counsel should have sought
13             suppression of his statement to the officer following the discovery of the
               firearm where he stated it was legal for him to carry a concealed weapon.
14             The record demonstrated Battle made that statement directly after the
               officer discovered the firearm and did not make the statement under
15             questioning by the officer. Considering the circumstances in which Battle
               made the challenged statement, he failed to demonstrate he was
16             subjected to a custodial interrogation, and therefore, his statements were
               properly admitted at trial. See Rosky v. State, 121 Nev. 184, 191-92, 111
17             P.3d 690, 695-96 (2005). Accordingly, Battle failed to demonstrate
               reasonable counsel would have moved to suppress this statement or a
18             reasonable probability of a different outcome had counsel done so.
               Therefore, we conclude the district court did not err by denying this claim.
19

20   ECF No. 17-10 at 4 (footnotes omitted).

21             This decision is also entitled to deference under § 2254(d). Moreover, Battle

22   cannot show Strickland prejudice because his statements were unnecessary to

23   establish his guilt. The State presented sufficient evidence to establish beyond a

24   reasonable doubt that Battle was guilty of carrying a concealed firearm without Battle’s

25

26

27   4   Miranda v. Arizona, 384 U.S. 436 (1966).

28
                                                     13
         Case 2:19-cv-00453-GMN-DJA Document 24 Filed 05/21/20 Page 14 of 16




 1   statements. Thus, he cannot show a reasonable probability of a different outcome even

 2   if the statements had been suppressed.

 3          Ground Three is denied.

 4          Ground Four – In Ground Four, Battle alleges he was deprived of his

 5   constitutional right to effective assistance of counsel on direct appeal because counsel

 6   failed to challenge the first degree kidnapping conviction by arguing that movement of

 7   the victim was incidental to the robbery and did not substantially increase the risk of

 8   harm to the victim. To sustain convictions for both robbery and kidnapping arising from

 9   the same course of conduct, under Nevada law, any movement or restraint must either

10   “stand alone with independent significance from the act of robbery itself, create a risk of

11   danger to the victim substantially exceeding that necessarily present in the crime of

12   robbery, or involve movement, seizure or restraint substantially in excess of that

13   necessary to its completion.” Mendoza v. State, 130 P.3d 176, 181 (Nev. 2006)

14          The Nevada Court of appeals addressed this IAC claim as follows:

15                 Battle argued his appellate counsel was ineffective. To prove
            ineffective assistance of appellate counsel, a petitioner must demonstrate
16          that counsel's performance was deficient in that it fell below an objective
            standard of reasonableness, and resulting prejudice such that the omitted
17          issue would have had a reasonable probability of success on appeal.
            Kirksey v. State, 112 Nev. 980, 998, 923 P.2d 1102, 1114 (1996). Both
18          components of the inquiry must be shown, Strickland, 466 U.S. at 697.
            Appellate counsel is not required to raise every non-frivolous issue on
19          appeal. Jones v. Barnes, 463 U.S. 745, 751 (1983). Rather, appellate
            counsel will be most effective when every conceivable issue is not raised
20          on appeal. Ford v. State, 105 Nev. 850, 853, 784 P.2d 951, 953 (1989).
21                  Battle claimed his appellate counsel was ineffective for failing to
            argue the kidnapping conviction should be dismissed because it was
22          incidental to the robbery. Battle failed to demonstrate his counsel's
            performance was deficient or resulting prejudice. The record reveals that
23          Battle filed letters written by his appellate counsel in which counsel
            acknowledged Battle wished for him to raise a challenge to the kidnapping
24          conviction on appeal, but counsel informed Battle he believed that issue
            did not have merit and he would not pursue meritless claims on appeal.
25          Tactical decisions such as this “are virtually unchallengeable absent
            extraordinary circumstances,” Ford, 105 Nev. at 853, 784 P.2d at 953,
26          which Battle did not demonstrate.
27

28
                                                 14
         Case 2:19-cv-00453-GMN-DJA Document 24 Filed 05/21/20 Page 15 of 16



                    In addition, Battle did not demonstrate a reasonable probability of a
 1          different outcome had counsel argued the kidnapping charge was
            incidental to the robbery on direct appeal. The evidence produced at trial
 2          demonstrated Battle robbed a game store employee at gunpoint. After
            obtaining the store's money, Battle ordered the employee to the back of
 3          the store, zip-tied her hands to a bathroom stall, and left her alone in the
            store bathroom. The movement to a secluded portion of the store and the
 4          restraint of the victim were not necessary to complete the robbery and
            substantially increased risk of danger to the victim. See Mendoza v. State,
 5          122 Nev. 267, 275, 130 P.3d 176, 181 (2006). Therefore, we conclude the
            district court did not err by denying this claim.
 6

 7   ECF No. 17-10 at 5-6.

 8          The state court correctly identified the federal law standard governing appellate

 9   IAC claims. See Smith v. Murray, 477 U.S. 527, 535–536 (1986) (applying Strickland to

10   claim of attorney error on appeal). In addition, the court’s determination of the facts was

11   reasonable in light of evidence presented at Battle’s trial (see testimony of Michelle

12   Tyler and Eric Trevizo, ECF No. 14-2 at 130-199), as was its conclusion that the facts

13   established a kidnapping independent of the robbery under Nevada law. Thus, the state

14   court reasonably determined that counsel's failure to challenge the kidnapping

15   conviction did not amount to ineffective assistance of counsel.

16          Having concluded the state court adjudication of the claim is entitled to deference

17   under § 2254(d), the court denies Ground Four.

18          IV.    CONCLUSION

19          For the reasons set forth above, Battle’s petition for habeas relief will be denied.

20                                   Certificate of Appealability

21          This is a final order adverse to the petitioner. As such, Rule 11 of the Rules

22   Governing Section 2254 Cases requires this court to issue or deny a certificate of

23   appealability (COA). Accordingly, the court has sua sponte evaluated its adjudication of

24   this case to determine whether to issue a COA. See 28 U.S.C. § 2253(c); Turner v.

25   Calderon, 281 F.3d 851, 864-65 (9th Cir. 2002).

26          Pursuant to 28 U.S.C. § 2253(c)(2), a COA may issue only when the petitioner

27   "has made a substantial showing of the denial of a constitutional right." With respect to

28
                                                 15
          Case 2:19-cv-00453-GMN-DJA Document 24 Filed 05/21/20 Page 16 of 16




 1   claims rejected on the merits, a petitioner "must demonstrate that reasonable jurists

 2   would find the district court's assessment of the constitutional claims debatable or

 3   wrong." Slack v. McDaniel, 529 U.S. 473, 484 (2000) (citing Barefoot v. Estelle, 463

 4   U.S. 880, 893 & n.4 (1983)). For procedural rulings, a COA will issue only if reasonable

 5   jurists could debate (1) whether the petition states a valid claim of the denial of a

 6   constitutional right and (2) whether the court's procedural ruling was correct. Id.

 7          Having reviewed its determinations and rulings in adjudicating petitioner’s

 8   petition, the court declines to issue a certificate of appealability for its resolution of any

 9   procedural issues or any of petitioner’s habeas claims.

10          IT IS THEREFORE ORDERED that that petitioner’s petition for writ of habeas

11   corpus (ECF No. 7) is DENIED. The Clerk shall enter judgment accordingly and

12   administratively close this case.

13          IT IS FURTHER ORDERED that a certificate of appealability is denied.

14          DATED THIS ___         May 2020.
                       21 day of ________,
15

16
                                                        UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
                                                   16
